Name: Council Regulation (EC) No 2800/95 of 29 November 1995 amending Regulation (EEC) No 1765/92 establishing a support system for producers of certain arable crops
 Type: Regulation
 Subject Matter: plant product;  agricultural structures and production;  European construction;  agricultural policy
 Date Published: nan

 Avis juridique important|31995R2800Council Regulation (EC) No 2800/95 of 29 November 1995 amending Regulation (EEC) No 1765/92 establishing a support system for producers of certain arable crops Official Journal L 291 , 06/12/1995 P. 0001 - 0002COUNCIL REGULATION (EC) No 2800/95 of 29 November 1995 amending Regulation (EEC) No 1765/92 establishing a support system for producers of certain arable cropsTHE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Articles 42 and 43 thereof, Having regard to the Act of Accession of Austria, Finland and Sweden, Having regard to the proposal from the Commission (1), Having regard to the Opinion of the European Parliament (2), Whereas Article 3 (6) of Regulation (EEC) No 1765/92 (3) provides for a specific measure in the event that a Member State chooses to establish production regions which do not correspond to the base areas, in order to ensure that the yields resulting from the plan applied in 1993 are complied with; whereas, in the case of the new Member States, which were not subject to this measure in 1993, it is necessary to ensure that the yields resulting from the plan applied in the first year of accession are complied with; Whereas, within the framework of the General Agreement on Tariffs and Trade (GATT), the European Community has concluded agreements with certain third countries on certain oilseeds; whereas those agreements were approved in Council Decisions 93/355/EEC (4) and 94/87/EC (5); whereas those agreements have been applied within the framework of Regulation (EEC) No 1765/92; Whereas the aforementioned agreements provide that, in the event of an enlargement of the Community, the area used to calculate the oilseeds maximum guaranteed area is to be increased by an area not greater than the average area harvested in each new Member State in the three years immediately preceding accession; Whereas it is necessary to allocate to the new Member States national reference areas for oilseeds; Whereas Regulation (EEC) No 1765/92 introduces a support scheme for producers of certain arable crops; whereas certain legislative provisions of the scheme applicable prior to that Regulation have therefore redundant; whereas, in order to clarify and simplify Community legislation, those provisions should be repealed, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 1765/92 is hereby amended as follows: 1. the second sentence of Article 3 (6) shall be replaced by the following: 'If it emerges from this information that, in a Member State, the average yield resulting from the regionalization plan applied in 1993, in accordance with paragraph 2, or, in the case of the new Member States, the average yield resulting from the plan applied in 1995, is exceeded, all compensatory payments to be made in that Member State for the following marketing year shall be produced in proportion to the overrun which has been recorded.` 2. in Annex IV '5 128 000` shall be replaced by '5 482 000`. 3. the following shall be added to Annex V: >TABLE> Article 2 Regulation No 115/67/EEC (1), Regulation No 167/67/EEC (2), Regulation No 724/67/EEC (3), Regulations (EEC) No 569/76 (4), (EEC) No 1774/76 (5), (EEC) No 3766/91 (6), (EEC) No 1431/82 (7), (EEC) No 2036/82 (8), (EEC) No 1491/85 (9), and (EEC) No 2194/85 (10) are hereby repealed. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 November 1995. For the Council The President L. ATIENZA SERNA